DETAILED ACTION
This is in response to applicant’s amendment/response filed on 04/05/2022, which has been entered and made of record. Claim(s) 1, 13, 15, 17, 28, and 32 have been amended. Claim(s) 2 is canceled, and claim(s) 37, 38 are added. Claim(s) 1, 5, 8-19, 22-23, 25, 27-28, 31-32, and 37-38 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934).
Regarding claim 1, Stafford discloses A head-mounted display system configured to project light to an eye of a user to display augmented reality image content in a vision field of said user (Stafford, “[0034] In some implementations, the HMD 102 includes projection devices that enable light from virtual images to be shown to a user's eyes via any such technology (e.g. retinal projectors). [0101] Such video can be augmented with virtual elements to provide an augmented reality experience, or may be combined or blended with virtual elements in other ways”), said head-mounted display system comprising: 
a frame configured to be supported on a head of a user (Stafford, fig.1, “[0039] In the illustrated implementation, a user 100 is shown wearing a head-mounted display (HMD) 102. The HMD 102 is worn in a manner similar to glasses, goggles, or a helmet, and is configured to display a video game or other content to the user 100.”); 
a display coupled to the frame, said display configured to project light into said user's eye to display augmented reality image content to the user's vision field (Stafford, “[0034] In some implementations, the HMD 102 includes projection devices that enable light from virtual images to be shown to a user's eyes via any such technology (e.g. retinal projectors). [0039] Thus, the HMD 102 can provide display regions to each of the user's eyes which occupy large portions or even the entirety of the field of view of the user, and may also provide viewing with three-dimensional depth and perspective. [0101] Such video can be augmented with virtual elements to provide an augmented reality experience, or may be combined or blended with virtual elements in other ways”); and 
an electronic device configured to be attached to a portion of the user's clothing or accessory, the electronic device being remote from the frame (Stafford, “[0052] FIG. 2 illustrates a controller device 104 for interacting with a virtual space viewed through an HMD 102, in accordance with implementations of the disclosure. Broadly speaking, the controller device 104 is configured to be handheld and/or secured to the user's hand 200. In some implementations, a strap (or band, or other mechanism for attachment) for securing the controller device 104 to the user's hand 200 is provided”), the electronic device comprising: 
a housing (Stafford, “[0062] By way of example without limitation, one or more lights can be positioned along the band 224 and/or along the housing 212 of the controller device 104.”);
one or more user control interfaces disposed on the housing, the one or more user control interfaces configured to control a parameter of the head- mounted display system (Stafford, “[0042] The user 100 may operate a controller device 104 to provide input for the video game. The controller device 104 can be any type of interface object operable by the user 100 for providing input to the video game or interactive application. Using these various types of controllers, or even simply hand gestures that are made and captured by one or more cameras, it is possible to interface, control, maneuver, interact with, and participate in the virtual reality environment presented on the HMD 102”).
On the other hand, the embodiment of Stafford above fails to explicitly disclose but another embodiment of Stafford discloses an electrical power supply configured to provide power to the display (Stafford, “[0112] A battery 1506 is provided as a power source for the head-mounted display 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the two embodiments of Stafford. That is, switching the battery of the second embodiment to the controller device of Stafford. The motivation/ suggestion would have been to reduce the weight of the HMD, and obtain a compact structure of the HMD.
On the other hand, Stafford fails to explicitly disclose but LÖTHGREN discloses an electronic control system configured to either or both (i) detect that the electronic device is grasped and picked up by the user for attaching to a portion of the user's clothing or accessory or (ii) detect that the electronic device is in the process of being attached to a portion of the user's clothing or accessory, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to either or both (i) and (ii) (LÖTHGREN, “[0025] The use of a proximity sensor for this specific purpose enables detection of potential situations of accidental lock screen actuation when the user is putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space and is potentially not even aware that the lock screen mode has been entered (if inadvertently pressing e.g. a home key or power key in inactive mode when the mobile communication terminal is being put away for storage). [0076] An indication 422 by the proximity sensor 420 of presence near the mobile communication terminal 400 may mean that the actuation 622 has been accidental, for instance caused by the user putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space. The detected presence may then be, for instance, the inside of a pocket, briefcase, jogging holder or similar narrow storage space. Execution of the user command identified from the detected actuation 622 is therefore blocked in the manner just described, so as to prevent a potentially hazardous and at least unwanted effect from the execution of a user command not intended”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined LÖTHGREN and Stafford, to include all limitations of claim 1. That is, adding the electronic control system of LÖTHGREN to the controller device of Stafford. Since the controller device of Stafford can be a touchpad (Stafford, [0055]), the prevention against accidental lock screen of LÖTHGREN can be added to the controller device of Stafford. The motivation/ suggestion would have been This mobile communication terminal provides prevention against accidental lock screen commands and yet balances the need for a reliable and user-friendly approach (LÖTHGREN, [0025]).
Regarding claim 5, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford fails to explicitly disclose but LÖTHGREN discloses wherein the parameter comprises at least one of volume, brightness, contrast or color (LÖTHGREN, “[0047] Volume controls 222, a power button 224, a camera button 226 and a charging connector interface 228 are provided at a lateral side edge 204.sub.R of the apparatus housing 204”). The same motivation of claim 1 applies here.
Claim(s) 8, 9, 10, 11, 13, 14, 15, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934), and further in view of Griffin et al. (US 20130100601).
Regarding claim 8, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Griffin discloses wherein the housing comprises a first portion and a second portion separated from the first portion by a first gap (Griffin, “[0048] as shown in FIG. 12. Movement of the mating ends 214, 222 toward one another forces the first and second ends 208, 216 apart to receive the object to which the portable electronic device 100 is to be fastened”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Griffin into the combination of LÖTHGREN and Stafford, to include all limitations of claim 8. That is, applying the housing structure of Griffin to the controller device of LÖTHGREN and Stafford. The motivation/ suggestion would have been to provide a portable electronic device that is useable as a clip for securing to an object (Griffin, [0024]).
Regarding claim 9, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Griffin discloses wherein the first portion comprises one or more electronic components and the second portion comprises an electrical power supply system (Griffin, “[0034] Other electronic components including the power pack 122 and the processor 102, for example, are generally provided in one of the first housing 200 and the second housing 202”). The same motivation of claim 8 applies here.
Regarding claim 10, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Griffin discloses further comprising a first projection extending from the first portion into the first gap and a second projection extending from the second portion into the first gap, the first projection separated from the second projection by a second gap, wherein the electronic device is configured to be attached to a portion of the user's clothing or accessory by inserting a portion of the user's clothing or accessory through the second gap between the first projection and the second projection (Griffin, figs.8&12, “[0044] The first housing 200 may further include projections 800 that extend from a first rear surface 804, which is opposite to the first touch-sensitive display 204, and a second rear surface 806, which is opposite the second touch-sensitive display 206. The projections 800 may engage mating recesses 802, which extend from the first rear surface 804 and the second rear surface 806, when the portable electronic device is in the folded position. [0048] In general, in the folded position, the portable electronic device 100 is securable like a clip to an object, such as clothing including a pocket, a sleeve cuff or a waistband, for example, or accessories including a belt, a strap of a bag or a book or a carrying case for a tablet or Smartphone”). The same motivation of claim 8 applies here.
Regarding claim 11, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Griffin discloses wherein the housing further comprises a connecting region joining the first portion and the second portion (Griffin, “[0038] Referring also to FIGS. 5 and 6, the channels 300 and 500 receive a first hinge assembly 510 and the channels 302 and 502 receive a second hinge assembly 512. The first hinge assembly 510 includes a pair of pinions slidably coupled to the first and second housings 200, 202 for engaging a pair of racks coupled to the first and second housings 200, 202”). The same motivation of claim 8 applies here.
Regarding claim 13, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8, wherein the first gap has been disclosed.
On the other hand, Stafford in view of Griffin fails to explicitly disclose but LÖTHGREN discloses the proximity sensor configured to detect a presence of an object (LÖTHGREN, “[0064] As appears from FIG. 4, the mobile communication terminal 400 also comprises a proximity sensor 420. The proximity sensor 420 may for instance be an IR sensor or a capacitive sensor. In the disclosed embodiment, the proximity sensor 420 is implemented by the aforementioned proximity sensor 206 being provided at the upper edge portion of the apparatus housing 204 for the mobile terminal 200 in FIG. 2. [0075] If the sensor reading 422 from the proximity sensor 420 indicates presence near the mobile communication terminal 400, as is seen at 632 in FIG. 6, the controller 410 will prevent execution of the user command, provide user feedback by the touch display as is seen at 634 in FIG. 6, and continue in the lock screen mode 620 as is seen at 636 in FIG. 6”). The same motivation in claim 1 applies here.
Regarding claim 32, it is covered by claim 13 thus is rejected under similar rational as claim 13.
Regarding claim 14, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 13, wherein detecting the object in the first gap has been disclosed.
On the other hand, Stafford in view of Griffin fails to explicitly disclose but LÖTHGREN discloses wherein the proximity sensor comprises an infrared (IR) light emitter configured to emit IR light and an IR sensor configured to detect IR light reflected from the object (LÖTHGREN, “[0064] As appears from FIG. 4, the mobile communication terminal 400 also comprises a proximity sensor 420. The proximity sensor 420 may for instance be an IR sensor or a capacitive sensor. [0076] An indication 422 by the proximity sensor 420 of presence near the mobile communication terminal 400 may mean that the actuation 622 has been accidental, for instance caused by the user putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space. The detected presence may then be, for instance, the inside of a pocket, briefcase, jogging holder or similar narrow storage space). The same motivation in claim 1 applies here.
Regarding claim 15, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 13, wherein the proximity sensor detecting presence of the object in the first gap, has been disclosed.
On the other hand, Stafford in view of Griffin fails to explicitly disclose but LÖTHGREN discloses wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the proximity sensor detecting presence of the object (LÖTHGREN, “[0076] An indication 422 by the proximity sensor 420 of presence near the mobile communication terminal 400 may mean that the actuation 622 has been accidental, for instance caused by the user putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space. The detected presence may then be, for instance, the inside of a pocket, briefcase, jogging holder or similar narrow storage space. Execution of the user command identified from the detected actuation 622 is therefore blocked in the manner just described, so as to prevent a potentially hazardous and at least unwanted effect from the execution of a user command not intended”). The same motivation in claim 1 applies here.
Claim(s) 16, 17, 18, 19, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934) and Griffin et al. (US 20130100601), and further in view of Case (US 20080125288).
Regarding claim 16, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8, wherein the first or second portion has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses a magnetic sensor disposed in the first or second portion and a magnet disposed in the second or first portion (Case, “[0020] the activation system may include a magnetic sensor system, a piezoelectric system, an accelerometer, a light sensor, or the like that produces an output when the module is included at or engaged with the module securing element. When the activation system includes a magnetic sensor, such as a Hall sensor system, a first portion of the magnetic sensor system (e.g., a magnet, a magnetic sensor, etc.) may be included with the article of clothing or piece of athletic equipment, and a second portion of the magnetic sensor system (e.g., a magnetic sensor, a magnet, etc.) may be included with the module. In other examples, if desired, either of the module or the article of clothing or the piece of athletic equipment may include both the source and the sensor, but changes in the sensed magnetic characteristics or an interrupted light beam may be sensed when the module is engaged with the module securing element”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case into the combination of Griffin, LÖTHGREN and Stafford, to include all limitations of claim 16. That is, applying the magnetic sensor system of Case to the first and second portion of LÖTHGREN, Griffin and Stafford. The motivation/ suggestion would have been for activating and/or deactivating the module and/or electronic devices (e.g., sensing devices, transmission devices, receiving devices, etc.) included with or controlled by the module (Case, [0004]).
Regarding claim 17, Stafford in view of LÖTHGREN, Griffin and Case discloses The head mounted display system of Claim 16, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the electronic device is in the process of being attached to a portion of the user's clothing or accessory, has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Case fails to explicitly disclose but Griffin discloses a first projection extending from the first portion into the first gap and a second projection extending from the second portion into the first gap, the first projection separated from the second projection by a second gap (Griffin, figs.8&12, “[0044] The first housing 200 may further include projections 800 that extend from a first rear surface 804, which is opposite to the first touch-sensitive display 204, and a second rear surface 806, which is opposite the second touch-sensitive display 206. The projections 800 may engage mating recesses 802, which extend from the first rear surface 804 and the second rear surface 806, when the portable electronic device is in the folded position. [0048] In general, in the folded position, the portable electronic device 100 is securable like a clip to an object, such as clothing including a pocket, a sleeve cuff or a waistband, for example, or accessories including a belt, a strap of a bag or a book or a carrying case for a tablet or Smartphone”). The same motivation of claim 8 applies here.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the magnetic sensor detecting a change in magnetic field strength caused by a change in size of the second gap as the electronic device is in the process of being attached to a portion of the user's clothing or accessory (Case, “[0027] if desired, reorienting the module with respect to the module securing element (e.g., flipping it over, rotating it, etc.) may be used to turn off or deactivate the module and/or various functions of the module, in accordance with at least some example methods of the invention. [0031] the article of clothing or piece of athletic equipment or the module may include multiple magnets or light sources, and overall magnetic pole orientation information, magnet location information, composite magnetic field strength at the magnetic sensor(s) (e.g., at least a composite threshold strength, a composite strength within a predetermined range, etc.), composite magnetic field direction at the magnetic sensor(s), detected light wavelengths, patterns, directions, intensities, and the like may be used as part of the information necessary to authenticate the module/clothing or module/athletic equipment combination (e.g., to determine whether the article of clothing or piece of athletic equipment and the module are authorized for operation with one another). [0052] The magnetic sensor may provide signal information to a processing system, e.g., one or more microprocessor devices, such as information indicating one or more characteristics of a magnetic field sensed by the magnetic sensor, such as magnetic field strength, magnetic field direction, magnet location, magnet polar orientation, number of magnet sources, positioning of magnetic sources, etc. When used as part of an authentication system, or even when used as part of an activation system, the microprocessor may process the incoming data from the magnetic sensor, determine whether the module 102 is located in an article of clothing or piece of athletic equipment and/or at a position or orientation suitable or authorized for use, and selectively operate one or more electronic devices (e.g., a sensing device, optionally included as part of the module 102, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case into the combination of Griffin, LÖTHGREN and Stafford, to include all limitations of claim 17. That is, applying the magnetic sensor system of Case to detect the electronic device is in the process of being attached to a portion of the user’s clothing or accessory of LÖTHGREN, Griffin and Stafford. The motivation/ suggestion would have been for activating and/or deactivating the module and/or electronic devices (e.g., sensing devices, transmission devices, receiving devices, etc.) included with or controlled by the module (Case, [0004]).
Regarding claim 18, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8, wherein the first gap has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses a light sensor configured to detect an amount of light in a first gap (Case, “[0031] the article of clothing or piece of athletic equipment or the module may include multiple magnets or light sources, and overall magnetic pole orientation information, magnet location information, composite magnetic field strength at the magnetic sensor(s) (e.g., at least a composite threshold strength, a composite strength within a predetermined range, etc.), composite magnetic field direction at the magnetic sensor(s), detected light wavelengths, patterns, directions, intensities, and the like may be used as part of the information necessary to authenticate the module/clothing or module/athletic equipment combination (e.g., to determine whether the article of clothing or piece of athletic equipment and the module are authorized for operation with one another)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case into the combination of Griffin, LÖTHGREN and Stafford, to include all limitations of claim 18. That is, applying the light sensor of Case to the first gap of LÖTHGREN, Griffin and Stafford. The motivation/ suggestion would have been for activating and/or deactivating the module and/or electronic devices (e.g., sensing devices, transmission devices, receiving devices, etc.) included with or controlled by the module (Case, [0004]).
Regarding claim 19, Stafford in view of LÖTHGREN, Griffin and Case discloses The head mounted display system of Claim 18, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the electronic device is in the process of being attached to a portion of the user's clothing or accessory, has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the light sensor detecting that the amount of light in the first gap is below a threshold level (Case, “[0027] if desired, reorienting the module with respect to the module securing element (e.g., flipping it over, rotating it, etc.) may be used to turn off or deactivate the module and/or various functions of the module, in accordance with at least some example methods of the invention. [0063] Of course a wide variety of other parameters may be measured and compared against threshold values or predetermined authorized range values for activation and/or authentication purposes without departing from the invention, such as magnetic field orientation, magnetic field direction, magnetic pole orientation, numbers of magnets, distance between magnet(s) and the sensor, etc. Additionally or alternatively, other source and sensor combinations may be used without departing from the invention, such as light sources and light detectors, and the "authenticating" information may take the form of, for example, light beam direction, number of light sources, distance between light source and detector, light source wavelengths, a predetermined pattern of blocked and transmitted light (e.g., light blocked by the module and/or transmitted through the module, etc.), incident light angle, light reflection direction or characteristics, etc.” ). The same motivation of claim 18 applies here.
Regarding claim 22, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
Stafford further discloses one or more inertial measurement units configured to detect a change in orientation, an acceleration or a movement of the electronic device (Stafford, “[0054] The controller device 104 is configured to be trackable in the three-dimensional real space of the local environment in which the controller device 104 is disposed. To this end, the controller device 104 may include any of various motion/orientation/inertial sensors, including by way of example without limitation, one or more accelerometers, magnetometers, and gyroscopes”).
Regarding claim 28, it is covered by claim 22 thus is rejected under similar rational as claim 22.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934), Griffin et al. (US 20130100601), Case (US 20080125288), and further in view of  Jain et al. (US 20180206062).
Regarding claim 23, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 22, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the electronic device is in the process of being attached to a portion of the user's clothing or accessory, has been disclosed.
On the other hand, Stafford in view of LÖTHGREN, Griffin and Case fails to explicitly disclose but Jain discloses the one or more inertial measurement units detecting that the change in the orientation, acceleration or movement of the electronic device indicates that the electronic device is grasped and picked up by the user for attaching to a portion of the user's clothing or accessory (Jain, “[0049] this or like information may help a mobile device to determine whether it is moving towards or away from a particular wireless transmitter (e.g., an LTE cellular base station, etc.) and/or a cluster of wireless transmitters (e.g., a cluster of LTE cellular base stations, etc.), whether a mobile device is moving in general (e.g., via an inertial sensor, etc.), whether a mobile device is on-board of a vehicle or in a walking user's pocket (e.g., via an accelerometer, etc.), whether a mobile device is going into a brighter or darker area (e.g., via a visible light control intensity sensor, etc.), or the like. [0065] Inertial sensors of sensors 434 may comprise, for example, one or more accelerometers (e.g., collectively responding to acceleration of mobile device 400 in one, two, or three dimensions, etc.), gyroscopes or magnetometers (e.g., to support one or more compass or like applications, etc.), etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jain into the combination of Griffin, LÖTHGREN, Case and Stafford, to include all limitations of claim 23. That is, applying the inertial/ accelerometer of Jain to detect the electronic device is grasped and picked up by the user for attaching to a portion of the user's clothing or accessory of LÖTHGREN, Griffin, Case and Stafford. The motivation/ suggestion would have been help the mobile device to determine whether the mobile device is mounted on a vehicle or in the pocket of a walking user (Jain, [0049]).
Claim(s) 25, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934), and Case (US 20080125288). 
Regarding claim 25, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford fails to explicitly disclose but LÖTHGREN discloses wherein the electronic device comprises a sensor configured to provide information based on which the electronic control system can determine either (a) that the electronic device has been attached to the portion of the user's clothing or accessory or (b) or that the electronic device has almost attached to the portion of the user's clothing or accessory, or (c) both (a) and (b) (LÖTHGREN, “[0025] The use of a proximity sensor for this specific purpose enables detection of potential situations of accidental lock screen actuation when the user is putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space and is potentially not even aware that the lock screen mode has been entered (if inadvertently pressing e.g. a home key or power key in inactive mode when the mobile communication terminal is being put away for storage). [0076] An indication 422 by the proximity sensor 420 of presence near the mobile communication terminal 400 may mean that the actuation 622 has been accidental, for instance caused by the user putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space. The detected presence may then be, for instance, the inside of a pocket, briefcase, jogging holder or similar narrow storage space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined LÖTHGREN and Stafford. That is, adding determining whether the device is attached to the user’s clothing or accessory of LÖTHGREN to the controller device of Stafford. The motivation/ suggestion would have been balance the need for a reliable and user-friendly approach (LÖTHGREN, [0025]).
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Case discloses wherein the electronic control system can activate the one or more user control interfaces (Case, “[0005] physical or other interactions between the module and the article of clothing and/or the piece of athletic equipment with which it is engaged (and/or an absence of and/or change in such interactions) may be used for activating and/or deactivating the module and/or electronic devices included with the module, for confirming whether the module and clothing and/or equipment are authorized for use with one another, and/or for automatic data algorithm selection”). The same motivation of claim 16 applies here.
Regarding claim 27, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Case discloses wherein the electronic control system is configured to activate the one or more user control interfaces in response to detecting that the electronic device is attached to a portion of the user's clothing or accessory (Case, “[0058] When the module 102 including the magnetic sensor (see FIGS. 2-3) is inserted into the pocket 120 in this example structure 100, the magnetic sensor will sense the magnetic field generated by the magnet(s) 124, and the magnetic sensor on board the module 102 then can send a signal to the microprocessor on board the module 102, which can further send appropriate signals to activate various elements and/or functions of the module 102 (e.g., activate a sensing device or other electronic device, activate the transmission/reception system 106, activate an RFID system, etc.)”). The same motivation of claim 16 applies here.
Regarding claim 31, Stafford in view of LÖTHGREN discloses The method of Claim 28. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Case discloses activating the one or more user control interfaces in response to determining that the wearable electronic device is attached to a portion of the user's clothing or accessory (Case, “[0058] When the module 102 including the magnetic sensor (see FIGS. 2-3) is inserted into the pocket 120 in this example structure 100, the magnetic sensor will sense the magnetic field generated by the magnet(s) 124, and the magnetic sensor on board the module 102 then can send a signal to the microprocessor on board the module 102, which can further send appropriate signals to activate various elements and/or functions of the module 102 (e.g., activate a sensing device or other electronic device, activate the transmission/reception system 106, activate an RFID system, etc.)”). The same motivation of claim 16 applies here.
Claim(s) 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934), and Kimura (US 20150084857). 
Regarding claim 37, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Kimura discloses wherein the housing is connected to the frame by a wire (Kimura, “[0048] The external devices such as the PC 300, the home electric appliance 400, the AV device 500, the portable terminal 600, and the game device 700 are connected to the head mounted display 100 to be capable of communicating with the head mounted display 100 by radio or by wire”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kimura into the combination of LÖTHGREN and Stafford. That is, adding the wire connection between the HMD and external device of Kimura to connect the frame and housing of LÖTHGREN and Stafford. The motivation/ suggestion would have been to provide image display devices such as improvement of versatility, improvement of usability, improvement of convenience, improvement of reliability, and a reduction in manufacturing costs (Kimura, [0007]).
Regarding claim 38, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Kimura discloses an input device including an input device housing separate from the housing, the input device comprising an additional one or more user control interfaces supported by the input device housing and configured to control an additional parameter of the head-mounted display system, the additional parameter including a parameter of a virtual user interface provided by the display (Kimura, “[0045] FIG. 1 is an explanatory diagram showing the schematic configuration of an image display system 1000 in an embodiment of the invention. The image display system 1000 includes a head mounted display 100, a computer 300 (PC 300), a home electric appliance 400, an AV (Audio Visual) device 500, a portable terminal 600, and a game device 700. [0047] The game device 700 is a device for actuating a computer game. [0087] In the thumbnail display region B6, a display image G6 at one point in time of the game device 700 is arranged as an identification image of the game device 700”). The same motivation of claim 37 applies here.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, it recites, a strain gauge disposed in or near the connecting region, the strain gauge configured to detect a change in strain of the connecting region caused by a change in a size of the second gap, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the strain gauge detecting a strain in the connecting region.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 

Response to Arguments
Applicant's arguments filed on 04/05/2022 have been fully considered but they are not persuasive. 
The applicant submits: The Office Action has not established that there would be any motivation to disable the touchpad of the controller device of Stafford, which is "operable by the user 100 for providing input to the video game or interactive application." Stafford, paragraph [0042]. Also, the Office Action has not established that the controller device of Stafford includes a display, much less implements any lock screen commands (Remarks, page 7, last paragraph).
The examiner respectfully disagrees. The touchpad of the controller device of Stafford is analogous to the touch display of LÖTHGREN because the they are both touch-sensitive and used for controlling the computing devices. Since LÖTHGREN teaches that a lock screen mode provides prevention against accidental lock screen commands and yet balances the need for a reliable and user-friendly approach (LÖTHGREN, [0025]), it would be desirable to add this function to the controller device of Stafford.

The applicant submits: Further, Applicant has amended claims 1, 28, and 32 in the interest of advancing prosecution. Amended claim 1 recites, in combination with other limitations, that the electronic device includes "an electrical power supply supported by the housing and configured to provide power to the display." The Office Action has not established that the controller device of Stafford would meet these limitations. (Remarks, page 8, 2nd paragraph).
The examiner respectfully disagrees. The scope of amended limitation to claim 1 is slightly different from the original claim 2. Therefore, the claim rejection is switched from LÖTHGREN to another embodiment of Stafford (see detail in the claim mapping above). 

The applicant submits: For example, claim 13 recites that the head-mounted display system further includes a "proximity sensor disposed in the first gap, the proximity sensor configured to detect a presence of an object in the first gap." The Office Action has not established that there would be any motivation to place the proximity sensor of Lothgren in any gap at least because the Office Action has not shown that Lothgren discloses a gap. To the contrary, Lothgren discloses that the proximity sensor is "provided at an upper edge portion of the front side 204 F of the apparatus housing 204." Lothgren, paragraph [0046], Fig. 2. Lothgren further discloses: "A conventional use of the aforementioned proximity sensor 206 is for detecting the presence of a user's head (or, more specifically, his cheek or ear) near the front side 204 F of the apparatus housing 204 during a voice call session." Lothgren, paragraph [0064]. (Remarks, page 8, 4th paragraph).
The examiner respectfully disagrees. LÖTHGREN was only used to teach the proximity sensor configured to detect a presence of an object. On the other hand, Griffin discloses “[0048] as shown in FIG. 12. Movement of the mating ends 214, 222 toward one another forces the first and second ends 208, 216 apart to receive the object to which the portable electronic device 100 is to be fastened”. Therefore, the combination of LÖTHGREN and Griffin is to place the proximity sensor of LÖTHGREN to the gap of Griffin. Namely, applying the housing structure of Griffin to the controller device of LÖTHGREN and Stafford. The motivation/ suggestion would have been to provide a portable electronic device that is useable as a clip for securing to an object (Griffin, [0024]).

The remaining of applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            6/3/2022